Citation Nr: 1202106	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for anxiety and insomnia, to include as secondary to service-connected hearing loss and tinnitus.

The Board observes that the RO originally adjudicated the issue as entitlement to service connection for anxiety and insomnia.  However, medical evidence of record reveals additional diagnoses of acquired psychiatric disorders, to include depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.

The Veteran appeared before the undersigned Veterans Law Judge via videoconference in September 2011.  Following the hearing, he submitted additional evidence with a waiver of RO consideration of that evidence.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

In resolving the benefit of the doubt in favor of the Veteran, the Veteran's acquired psychiatric disability was aggravated by his service-connected hearing loss and tinnitus.



CONCLUSION OF LAW

An acquired psychiatric disorder was aggravated by the service-connected hearing loss and tinnitus.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

First, as the Board's decision to grant service connection for an acquired psychiatric disability herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations for that issue. 

The Veteran contends that his ongoing and severe service-connected tinnitus inhibits his ability sleep, which in turn causes or aggravates his current stress and anxiety levels.  He contends that his hearing loss and tinnitus generally worsen his psychiatric functioning, causing irritability and frustration, and thus, service connection for an acquired psychiatric disability is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that beginning in 1968, the Veteran suffered from ongoing ear pain and hearing loss that was eventually diagnosed as both hearing loss and tempomandibular joint disorder (TMJ).  When he did not respond to any treatment for the condition, continuing to complain of ear pain, in April 1969, he was sent for psychological assessment.  At that time, he reported having trouble with feeling angry, a poor educational and familial history, and a tendency to act out violently.  He reported fluctuating moods and a feeling of despondency.  He was diagnosed with a passive aggressive personality and it was recommended that he undergo administrative discharge due to his inability to heal from his ongoing ear and jaw pain.  A May 1969 separation examination is negative for any psychiatric diagnosis or indication of sleep abnormality.  

Post-service treatment records reflect that on October 1974 VA examination, the Veteran was assessed to suffer from bilateral hearing loss with severe pain, ringing, headaches, and dizziness.   

In July 1975, the Veteran submitted a statement that his hearing loss caused extreme pain to his ears off and on, and the pain radiated to his head.  

VA treatment records reflect that in May 1976, the Veteran complained of left ear fullness, with ringing and pain.  In April 1976, his ear pain lasted long enough that it was "annoying."  A January 1976 psychiatric evaluation reflects the Veteran's report that his earaches has become worse since he was in service, where he was assigned to a power plant that had constant turbines in motion.  He stated that his earaches made him feel nauseous.  He was unsure that he could keep his job because the noises bothered him and he was not sure that he would be able to find a job without noise.  He stated that he could not sleep.  His anxiety was determined to be secondary to his physical illness. 

VA treatment records reflect that in March 1995, the Veteran reported having ringing in the right ear which made it difficult to hear in groups of people.  His hearing loss was asymmetric and worse on the right side.  On March 1998 VA examination, the Veteran reported having suffered from tinnitus for many years which was annoying to him.  Audiometric testing revealed mild to high frequency hearing loss in the left ear and mild to profound hearing loss in the right ear.  

VA treatment records reflect that in January 2000, the Veteran was evaluated for symptoms of depression.  He had a depressed mood, frequent episodes of tearfulness, frequent awakenings at night, irritability, and felt chronic resentment.  He was diagnosed with depressive disorder, and an Axis III diagnosis of chronic pain and hypertension.  In April 2000, the Veteran was fitted with a hearing aid in the right ear.  

On August 2002 VA audiological examination, the Veteran reported that his tinnitus had become worse over the years, such that it occurred four to five times per day for about five to ten minutes at a time.  It was also much louder than it had been previously.  

VA treatment records reflect that in March 2004, the Veteran had trouble with his hearing aids.  His hearing aids had various background noises.  It was difficult for him to adjust his hearing aids due to neurological deficits in his fingers related to a cervical spine disability.  He was encouraged to attend classes entitled, "living with hearing loss."  In October 2004, the Veteran was noted to suffer from a wide range of chronic illnesses, including heart disease, status post cervical spine fusion, a voiding dysfunction, and hearing loss.  On July 2005 ear, nose, and throat examination, the Veteran was evaluated for ear pain in the left ear.  He was diagnosed with otitis externa and impacted cerumen, left ear.  Treatment for otitis externa resolved the infection and was able to once again use his hearing aids.  Later that month, the Veteran reported that his left ear hurt and would sometimes drain.  He couldn't hear well and had trouble feeling the volume control of his hearing aid.  In August 2005, the Veteran reported constant, ringing tinnitus that was preventing him from sleeping.  He was issued a tinnitus masker and sound generator for relief.  

On June 2007 VA psychiatric examination, the Veteran reported that he had increased insomnia and depression due to his tinnitus, with no remissions.  It was hard for him to hear other people and that made him irritable.  He was also irritable due to the ringing in his ears.  He reported suffering from anxiety.  It was noted that the Veteran suffered from a variety of chronic medical conditions, including a cervical spine fusion completed in 1992.  Mental status examination and review of the VA treatment records resulted in a diagnosis of depressive disorder, mild.  An Axis III diagnosis listed the Veteran's multiple medical problems, including heart disease post stent placement, hypertension, dyslipidemia, obesity, hypogonadism, neck pain, allergic rhinitis, hearing loss, joint pain, GERD, and voiding dysfunction.  The examiner concluded that the Veteran's insomnia and anxiety were more likely than not related to the Veteran's chronic medical problems, including pain from his work-related spinal cord injury.  The examiner stated that the Veteran's physical problems were the primary cause of his occupational and social limitations.  The examiner felt that the Veteran's physical problems were more highly related to his current mental dysfunction than his tinnitus.  His physical conditions resulted in 90 percent of his reduced reliability and his depression resulted in about 10 percent of his reduced reliability, secondary to this spinal cord injury.

VA treatment records reflect that in January 2008, the Veteran was having trouble wearing his hearing aids due to ear pain.  A September 2008 VA audiological examination showed that the Veteran had worsened speech discrimination difficulty on the right hand side.  There was profound right ear hearing loss on the right hand side.  On October 2008 VA examination related to the Veteran's claim for service connection for sleep apnea, the Veteran reported that he had problems falling asleep due to noises in his ears.  He had trouble falling asleep and staying asleep and he also snored.  He had been diagnosed with obstructive sleep apnea in the past.  It was determined that his tinnitus did not cause his current sleep apnea.  On November 2008 VA audiological examination, the Veteran reported that his tinnitus consisted of a humming sound that occurred all day.  

In this case, the record reveals that the Veteran has a current diagnosis of depressive disorder.  The Board has first considered whether service connection is warranted for his depressive disorder on a presumptive basis.  However, the record fails to show that the Veteran manifested psychoses to a degree of 10 percent within the one year following his service discharge.  Therefore, presumptive service connection is not warranted for an acquired psychiatric disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

However, the Board finds that because service connection is warranted on a secondary basis, an analysis as to whether service connection for an acquired psychiatric disability is warranted on a direct basis is no longer warranted.  Significantly, the Board finds that the June 2007 VA psychiatric opinion in fact supports the Veteran's claim for service connection.  In that regard, the examiner found that the Veteran's physical disabilities as a whole caused or aggravated his current psychiatric disability.  Although the examiner felt that his psychiatric disability was primarily due to his cervical spine disability, his hearing loss and tinnitus were still considered to be included as disabilities impacting his current psychiatric disability.  Thus, even if the Veteran's other physical disabilities have greater impact on his current psychiatric functioning, because his hearing impairment and tinnitus were still considered, at least in part, to have caused or aggravated his psychiatric disability, such is supportive of the Veteran's claim and fulfills the necessary elements to substantiate a claim for service connection on a secondary basis. The Board notes that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, because the examiner felt that the Veteran's psychiatric disability was due to the Veteran's chronic physical disabilities, and because his hearing impairment and tinnitus are considered to be two of his major chronic disabilities, the Board will interpret the opinion to state that his service-connected hearing loss and tinnitus caused or aggravated his current psychiatric disability.  Accordingly, the extent to which his other physical disabilities impact his psychiatric functioning is of less significance and, as such, service connection for an acquired psychiatric disability as secondary to the service-connected hearing loss and tinnitus is warranted in this case.

The Board also finds that the Veteran has provided credible and competent testimony to support his claim that his hearing loss and tinnitus have impacted his ability to sleep, causes him to feel anxious, and results in worsened irritability and feelings of depression.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  To that extent, the record demonstrates that the Veteran has suffered from hearing loss and tinnitus for approximately fifty years.  His symptoms have only worsened with time and have been consistently described by him as annoying and difficult to handle.  His hearing impairment and tinnitus have resulted in social and occupational difficulties.  Because the Veteran's testimony in this regard has remained consistent, and because he is credible to state that he suffers from constant tinnitus that disturbs his sleep and causes worsened psychiatric functioning, the Board finds that such contentions further bolster his claim.

Accordingly, because the June 2007 VA examination is supportive of the Veteran's claim and because the Veteran's testimony with regard to his claim has been determined to be competent and credible, entitlement to service connection for an acquired psychiatric disability, as secondary to the service-connected hearing loss and tinnitus, is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for an acquired psychiatric disability, as secondary to the service-connected hearing loss and tinnitus, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


